DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 01/20/2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/20/2022 has been entered.
As per instant Examiner Amendment, independent claims 1 and 11 has been further amended, and claims 3, 4, 13, and 14 have been cancelled.
Claims 1, 2, 5-12, and 15-20 have been examined and are pending in this application. Claims 1 and 111 are independent.
Response to Arguments/Remarks
Claims 1, 2, 5-12, and 15-20 are allowable over priorart.
As to the claims 1, 2, 5-12, and 15-20, which remain rejected for double patenting over claims 1-18, .S. Patent No. 9,819,699. Applicant requested that this rejection be held in abeyance until allowable subject matter is found in the present application.
in attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative Mr. Rose, Daniel (Reg. No. 63,214) on 01/25/22 and 01/28/22, and left voicemail each times, proposing submission of the Terminal Disclaimer to overcome the double patenting issues so that a Notice of Allowance can be issued.  On 01/28/22, Mr. Rose informed the Examiner over a voicemail that the Terminal Disclaimer will be filed on the following business day, if not on the same day.   However, no terminal disclaimer were submitted. On 02/02/22, the Examiner, called Mr. Rose, and reminded about the Terminal Disclaimer, leaving a voicemail. As of 02/07/22, since there were no communication were made by the Applicant, the Examiner proceeded with issuing an Office Action instead of a Notice of Allowance.
Double Patenting
Claims 1, 2, 5-12, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 9,819,699. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
The independent claims 1 and 11 of the instant application are anticipated by the claims 1, 3, and 4, and claims 10, 12, and 13, of the reference patent, respectively. 
The dependent claims 5 and 15 of the instant application are also anticipated by the claims 1 and 10 of the reference patent, respectively. Also the dependent claims 2, 5-10, 12, and 15-20 of the instant application are anticipated by the dependent claims 2, 5-9 and 11, 14-18 of the reference patent, respectively.


Allowable Subject Matter
Claims 1, 2, 5-12, and 15-20 are considered allowable over prior art. However, the claims are rejected under double patenting, please see double patenting section for the detail rejection. 
The following is an examiner’s statement of reasons for allowable subject matter consideration: 
The present invention is directed to a method and system for reducing rule set sizes via statistical redistribution throughout a plurality of network security appliances. A rule set may be generated for each security appliance that includes (i) a first set of rules based on known attacks, identified as rules for mandatory inclusion in the rule set; and (ii) a subset of the second set of rules, identified as rules for potential inclusion in the rule set, selected randomly according to a distribution percentage, score, or weight for each potentially included rule. Higher scored rules, which may be more likely vectors for potential attack, may be distributed to a greater number of appliances; while lower scored rules that may be less likely or represent more speculative attacks may be distributed to fewer appliances.
The closest prior art, as previously recited, Perincha (US 2016/0191466) is generally directed to technique for dynamically optimized rule-based security policy 
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 01/20/2022 with the amendment, prior art of reference does not teach at least the limitations of the independent claim 1, in which limitations of the dependent claim 6 has been incorporated in addition to the additional limitations none of Perincha, Yamagata and Merugu, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of generating, by a management server, from a rule database comprising a plurality of packet processing rules, each packet processing rule associated with a distribution percentage, a first rule set for a first security appliance, the first rule set comprising a first subset of the packet processing rules, each associated with a 100% distribution percentage and a second subset of the packet processing rules associated with distribution percentages less than 100%;  generating, by the management server, a second rule set for a second security appliance, the second rule set comprising the first subset of the packet processing rules and a third subset of the packet processing rules associated with distribution percentages less than 100%, the packet processing rules of the third subset different from the packet processing rules of the second subset, and transmitting, by the management server, the first rule set to the first security appliance and the second rule set to the second security appliance, as a whole with the remaining limitations. Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 1, the claim is directed to a system, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 11 is also considered allowable for the same reason set forth above for claim 1.
As to claims 2, 5-10, 12, and 15-20, the claims are dependent from claims 1 or 11 respectively, and are considered allowable over priorart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439